Odlir, Judge,
delivered the following opinion:
In this case on June 29, 1922, a verified petition in behalf of certain creditors of the bankrupt Vicente Muñoz sought a review of an order signed by the then referee in bankruptcy, Mr. Arturo Ortiz Toro, fixing and paying the sum of $1,200 as fees to the attorneys for the bankrupt.
This matter was called to the attention of this court and the attorneys- for the bankrupt above named, E. Elores Colon and Sergio Gelpi, were notified to appear and show cause why such petition should not be acted upon by this court.
On this day there came before this court in Ponce, Mr. E. Elores Colon and Mr. Sergio Gelpi and filed a motion to dismiss, based upon the claim that the petition to review the order of the referee was filed out of time, according to the rules of this court, because the referee’s order was signed on June 6, 1922, and the petition for review was not filed until the 29th of the same month, being twenty-three days later, and that, therefore, the court has no jurisdiction to consider this matter, and the said attorneys pray that the petition be dismissed.
The attention of this court has been called to Rule 88, adopted by the Honorable Peter J. Hamilton, former judge of this court, on March 2, 1914, which provides that a petition for review shall be filed with the referee in bankruptcy within twenty days from the decision complained of, or it shall be considered waived. This same rule also provides that the referee shall certify papers as provided by Bankruptcy Rule 27 within one week from the time such petition is filed with him, , The *113court finds an allegation in ¶ 5 of this petition that the action taken hy the referee on June 6, 1922, was on the same date with the filing with the referee hy the said attorneys of their own petition for the payment of their fees, and that the referee acted without calling any meeting of the creditors and without any hearing whatever and that he issued an order on his own motion granting to said attorneys the sum of $1,200 as their fees. If the allegations in ¶ 5 are true, I am satisfied that no provision of Rule 88 can operate to make valid the action taken hy the referee, and for that reason I feel hound to deny the motion to dismiss, allowing an exception to the said attorneys E. Flores Oolon and Sergio Gelpi, and I direct that they answer the said petition on or before May 14, 1923, and that said answer he filed with the clerk at San Juan, giving a copy thereof ,to Mr. V. Zayas Pizarro, counsel for the petitioning creditors.
Done and Ordered in Open Court at Ponce, Porto Rico, this 4th day of May, 1923.